Citation Nr: 0933228	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  07-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the ankles.

2.  Entitlement to service connection for residuals of 
injuries to the feet.

3.  Entitlement to service connection for residuals of an 
injury to the left Achilles tendon.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2007, the Veteran testified at a hearing at the RO.

This appeal was previously before the Board in February 2009.  
At that time claims of entitlement to service connection for 
skin disorders and for a low back injury were denied.  The 
remaining issues were remanded for additional development, 
which has since been completed.


FINDINGS OF FACT

1.  Residuals of injuries to the ankles were not manifest 
during service and the competent evidence does not relate any 
current ankle disorder to the Veteran's active service.

2.  Residuals of injuries to the feet were not manifest 
during service, arthritis of the right great toe was not 
manifest within one year of separation, and the competent 
evidence does not relate any current residuals of injuries to 
the feet to the Veteran's active service.

3.  Residuals of an injury to the left Achilles tendon were 
not manifest during service and the competent evidence does 
not relate any current left Achilles tendon disorder to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  Residuals of injuries to the ankles were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Residuals of injuries to the feet were not incurred in or 
aggravated by active service and arthritis of the right great 
toe may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Residuals of an injury to the left Achilles tendon were 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

A May 2005 letter informed the Veteran that VA would make 
reasonable efforts to obtain evidence to support his claims.  
He was informed that he was required to provide sufficient 
information to allow VA to obtain records.  He was asked to 
identify any VA or private medical treatment.  The various 
types of evidence that might support his claims were listed.  
The letter outlined VA's responsibilities with respect to 
obtaining evidence on the Veteran's behalf.  The Veteran was 
informed of what the evidence needed to show to substantiate 
his service-connection claims.

While the Veteran was not provided with notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
claims herein are denied.  Therefore, no ratings or effective 
dates will be assigned, and this notice is harmless error.  
Moreover, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.  Shinseki v. 
Sanders, No. 07-1209 (S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examination dated in March 2009 was conducted by a medical 
professional, who reviewed the claims file, interviewed the 
Veteran, solicited history and symptomatology, conducted a 
thorough examination, and provided conclusions based on the 
evidence of record.  The opinions provided were accompanied 
by rationales.  Thus, the Board finds that the examination is 
adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Veteran essentially contends that he injured his ankles, 
feet, and left Achilles tendon while in service.  He 
indicated in his May 2005 claim and during his December 2007 
RO hearing that he had a hard landing while rappelling out of 
a helicopter, landing flat on his feet with full gear on.  He 
stated that he was treated at the scene for pain to his legs 
and feet.  The Veteran stated that he had problems with his 
legs and feet since that time.

A May 1971 service record shows the Veteran was treated for 
burns on his hands from rappelling.  Aside from treatment 
referable to the knees, the service treatment records are 
silent as to any ankle, foot or Achilles tendon disorders.  
The Veteran's May 1972 separation examination shows his lower 
extremities and feet were normal.

Following separation from active duty, a May 1973 examination 
conducted in conjunction with the Veteran's Reserve service 
shows his feet and lower extremities were normal.  On a 
signed, sworn medical history form dated at that time, he 
denied a history of swollen or painful joints, bone or joint 
deformity, and foot trouble.

An August 1979 private medical record shows the Veteran went 
to the emergency room when he dropped a pipe on his foot.  
The diagnosis was a bruise of the right foot.

October and November 1998 private records show the Veteran 
had left ankle pain.  The Veteran reported a negative medical 
history.  He underwent Achilles tendon repair of the left 
lower extremity.  The report indicated that the date of 
injury was in October 1998 and was sustained playing 
softball.  

Beginning in 2002, the Veteran sought treatment for pain in 
both of his feet.  In February 2002, he reported that the 
pain in his legs and feet began in May 2001, when he injured 
his back, which resulted in pain radiating to his feet.

A January 2004 private record shows the Veteran was diagnosed 
with peripheral neuropathy with associated dysesthetic pain 
of the lower extremities.

September 2004 private records show the Veteran sought 
treatment following an injury to his right foot.  The right 
foot was swollen and tender across the dorsum of the foot.  
X-rays revealed no stress fracture, but clinically the 
Veteran had a stress fracture.  He had a heel spur of the 
right foot and degenerative change and hallus valgus 
angulation of the right great toe.

Left ankle pain was reported in an October 2004 private 
treatment record.  Left Achilles tendon pain was noted in 
November 2004.  

A January 2006 private record shows the Veteran had a 
fracture of the left ankle.  It had to be reduced in the 
emergency room because of lack of circulation to the foot.  

An April 2006 private record shows the Veteran complained of 
right foot swelling and tenderness.  There was no history of 
a specific injury.

During his December 2007 RO hearing, the Veteran indicated 
that he sought private treatment for his ankles and feet from 
1972 to 1978.  These records were unavailable.

The Veteran has submitted several private opinions with 
regard to his claims.
An August 2006 opinion from J.T., M.D. indicated that he 
reviewed the Veteran's service records and his clinic 
records.  It was his opinion that the injuries he sustained 
during a rappelling exercise in May 1971 more likely than not 
are related to injury to the feet and ankles.  The treatment 
in service for the Veteran's knees and the recommendation 
that he should have further orthopedic examination served as 
the basis for this conclusion.

In a September 2006 opinion, J.D., M.D. indicated that he 
reviewed the Veteran's service records.  He agreed that the 
injuries that the Veteran sustained in May 1971 more likely 
than not are related to the pain in his feet and ankles.

In an October 2006 opinion, R.O., M.D. indicates that he 
reviewed the Veteran's records.  He indicated that the 
Veteran was seen in December 1971 and December 1972 for knee 
pain.  There was documentation from 1972 that he suffered a 
significant rappelling problem and an orthopedic evaluation 
was strongly recommended.  He then noted the Veteran's post-
service treatment for back pain and radiculopathy.  Dr. O 
opined that the problems the Veteran sustained were most 
likely due to his improper fall during service.  They were a 
direct result of the rappelling exercise in 1971.

In March 2009, the Veteran underwent VA examination.  The 
Veteran indicated that he did not report his foot and ankle 
pain at the time of his injury in service because he was in 
school and wanted to complete his courses.  Since leaving 
service, he endorsed had chronic foot and ankle problems.  
Following examination, the impression was left Achilles 
tendon rupture, status post repair.  The examiner opined that 
this was not related to the Veteran's repelling fall during 
service.  The examiner also gave an impression of bilateral 
lower extremity neuropathies, which was also not related to 
the complaints of foot and ankle problems.  This was more 
likely related to the Veteran's previous low back injury.  
The examiner noted that there was no evidence in the record 
that the Veteran complained of ankle or foot problems until 
many years after separation from service.  Most of his 
complaints were neuropathic in nature.  Therefore, he 
reasoned, it would be pure speculation to connect the foot 
and ankle conditions to service.

In evaluating whether the Veteran's residuals of injuries to 
the feet, ankles, and left Achilles tendon are related to his 
service, the Board will look at all of the evidence of 
record.  First, we note the Veteran's contention that he has 
suffered from foot and ankle pain since his fall in service 
in May 1971.  For a number of reasons, the Board finds that 
this assertion is not credible.  All of the contemporaneous 
medical evidence of record contradicts the Veteran's later 
assertion that he has had pain in his feet and ankles since 
service, as will be discussed below.

The service treatment records contain no evidence of 
treatment referable to the feet or ankles.  Furthermore, the 
Veteran's separation examination shows his feet and lower 
extremities were normal.  His May 1973 Reserve service 
examination also shows that his feet and lower extremities 
were normal, and the Veteran denied a medical history of any 
such symptoms.  Furthermore, the Veteran affirmatively stated 
that he was not under a doctor's care.  This directly 
contradicts his later statement that he was treated for his 
feet and ankles from 1972 to 1978.  Furthermore, when the 
Veteran was first treated for his left ankle in 1998, he 
reported only a one-day history of such pain.  When he was 
first treated for lower extremity pain in 2002, the Veteran 
reported a history of such pain since a May 2001 back injury.  
It was not until the Veteran filed his claim in May 2005 that 
he contended that his foot and ankle pain had been present 
since service.

The Veteran is certainly competent to report his history of 
symptoms, including lower extremity and foot pain.  Jandreau 
v. Nicholson, 492 F.3d 1372 (2007).  However, due to the 
overwhelming contradictory evidence of record, the Board 
finds that the Veteran's statements with regard to his pain 
being present since separation are not credible.  There is no 
other evidence of record that establishes such symptoms 
existed during that time period.  As such, the Board 
concludes that the evidence preponderates against a finding 
that the Veteran has had continuity of symptomatology with 
regard to his feet and ankles since service.

With regard to whether the Veteran incurred chronic 
disabilities in service that are related to current 
disorders, the Board has evaluated all four medical opinions 
of record.  While the Veteran has opined that his Achilles 
tendon rupture and foot and ankle disorders are due to this 
injury in service, he does not have the requisite medical 
knowledge or training to provide a competent opinion as to 
the origin or etiology of his disorders.  Jandreau v. 
Nicholson, supra.  The August 2006 and September 2006 private 
opinions contain essentially the same statement.  Neither 
opinion discusses the absence of treatment or symptoms of 
foot or ankle pain in service or until many years thereafter.  
As noted above, the Board has found that the Veteran's 
statements in this regard are not credible, and there is no 
other evidence showing such symptoms during that time.  
Furthermore, neither opinion contains a discussion of the 
Veteran's post-service injuries, which are well-documented in 
the record.  Accordingly, these opinions are afforded little 
probative value.

Additionally, an October 2006 private opinion contains an 
inaccurate reference to a service record that states the 
Veteran had a significant rappelling problem in 1972.  No 
such entry exists in the Veteran's service records.  Like the 
previous opinions, the October 2006 opinion contains no 
discussion of the post-service injuries or the lack of 
treatment or symptomatology for several decades since 
separation.  This opinion focuses primarily on the Veteran's 
current back disorder and makes no specific conclusion as to 
why the feet and ankle disorders, in particular, are related 
to the incident in service.  Therefore, this opinion is 
afforded relatively little probative value.

The Board finds that the VA examiner's opinion is the most 
probative evidence on the question of etiology.  The 
Veteran's claims file was reviewed, and his medical history 
was noted.  The examiner noted that there was no evidence of 
complaints of ankle or foot pain until many years after 
separation from service.  Furthermore, the examiner 
attributed most of the Veteran's symptoms to his back 
disorder, which is consistent with the previous treatment 
records.  He then concludes that only with speculation could 
he connect the foot and ankle disorders to service.  The 
Board finds that this examination report more accurately 
summarizes the history of the Veteran's injury in service and 
treatment since then.  A thorough examination was conducted, 
and a conclusion with an accompanying rationale was given.  
As such, the Board finds that this examination report should 
be afforded significant probative weight.
 
Finally, the Board finds that, while the Veteran has been 
diagnosed with degenerative joint disease of the right great 
toe, the evidence establishes that this was not manifest to a 
compensable degree within one year of separation from 
service.

As such, the Board finds that the evidence against the 
Veteran's claims outweighs the evidence in favor of them.  As 
such, the claims must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for residuals of injuries to the ankles is 
denied.

Service connection for residuals of injuries to the feet is 
denied.

Service connection for residuals of an injury to the left 
Achilles tendon is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


